Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-12, 14-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch et al (PGPUB 2010/0001978 A1) in view of Tanaka (PGPUB 2018/0332261 A1)
Independent Claims
As to claim 1, Lynch (Fig. 7) teaches, a remote display system (optical in liquid crystal display device 702) comprising: 
a liquid-crystal display (LCD) (¶ 38: i.e. liquid crystal display panel using two plates of 106(1) and 106(2)); 
(i.e. top surface of cover glass 104) that forms a gap between the outer surface and the LCD (Fig. 7)(¶ 38: i.e. gap between 10r and 106(2));
 a light sensor (photosensors 112) disposed within the gap and covering a portion of the LCD (Fig. 7: i.e. photosensors 112 cover portions of 106(2)).
Lynch does not specifically teach a flexible printed circuit board.
Tanaka (Fig. 4) teaches, a flexible printed circuit board (PCB) (flexible printed circuit FPC 409, Fig. 8B, which serves as external input terminal) that couples the light sensor to a server (control device 551)(¶ 164: FPC serves as an external input terminal, and driving device 571 and transfer mechanism 512 are connected to the display device to communicate with control system 550 for image analysis and calibration).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tanaka’s image analysis mechanism into Lynch’s display device, so as to detect and repair potential defects (¶ 191).

As to claim 10, Lynch (Fig. 7) teaches, a  method of monitoring a remote display system (optical in liquid crystal display device 702) comprising a liquid-crystal display (LCD) (¶ 38: i.e. liquid crystal display panel using plates of 106(1) and 106(2)) and an outer surface (i.e. top surface of cover glass 104) that forms a gap between the outer surface and the LCD (Fig. 7)(¶ 38: i.e. gap between 10r and 106(2)), the method comprising:
(photosensors 112) within the gap and covering a portion of the LCD (Fig. 7: i.e. photosensors 112 cover portions of 106(2)).
Lynch does not specifically teach a flexible printed circuit board.
Tanaka (Fig. 4) teaches, coupling, via a flexible printed circuit board (PCB) (flexible printed circuit FPC 409, Fig. 8B, which serves as external input terminal), the light sensor to a server (control device 551)(¶ 164: FPC serves as an external input terminal, and driving device 571 and transfer mechanism 512 are connected to the display device to communicate with control system 550 for image analysis and calibration).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tanaka’s image analysis mechanism into Lynch’s display device, so as to detect and repair potential defects (¶ 191).
As to claim 19, Lynch (Fig. 7) teaches, a computer readable medium having instructions (¶ 28: i.e. instruction/application, ¶31: i.e. memory) stored thereon that, when executed by one or more processors, cause the processors to monitor a remote display system (optical in liquid crystal display device 702) comprising a liquid-crystal display (LCD) (¶ 38: i.e. liquid crystal display panel using two plates of 106(1) and 106(2)); 
an outer surface (i.e. top surface of cover glass 104) that forms a gap between the outer surface and the LCD (Fig. 7)(¶ 38: i.e. gap between 10r and 106(2));
a light sensor (photosensors 112) disposed within the gap and covering a portion of the LCD (Fig. 7: i.e. photosensors 112 cover portions of 106(2)),

receiving a voltage input from the light sensor that is responsive to the LCD analyzing the voltage input to determine if the heartbeat cursor was rendered on the LCD (¶ 42: i.e. photosensors 112 are situated in the liquid crystal plates 106(1) and (2) to analyze the images rendered on the LCD, and ¶ 49: i.e. further the signal is demodulated for adjustment, ¶ 51).

Lynch does not specifically teach a flexible printed circuit board.
Tanaka (Fig. 4) teaches, a flexible printed circuit board (PCB) (flexible printed circuit FPC 409, Fig. 8B, which serves as external input terminal) that couples the light sensor to a server (control device 551)(¶ 164: FPC serves as an external input terminal, and driving device 571 and transfer mechanism 512 are connected to the display device to communicate with control system 550 for image analysis and calibration), 
the method comprising: receiving via the flexible PCB (¶ 164: i.e. external input terminal).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tanaka’s image analysis mechanism into Lynch’s display device, so as to detect and repair potential defects (¶ 191).

Dependent Claims
As to claims 2 and 11, Lynch (Fig. 7) teaches, wherein the outer surface is a touchscreen (sensor panel 716 and glass 104: i.e. capacitive sensing)(¶ 58).

As to claims 3 and 12, Lynch teaches the system of claim 3, but does not specifically teach a heartbeat cursor.
Tanaka (Fig. 4) teaches, wherein the server comprises a processor adapted to execute instructions to activate a heartbeat cursor (i.e. detected analysis result from imaging devide 521 and judgement from driving the display via 571) at least within the portion of the LCD (¶ 68: i.e. driving device 571 drives the light emitting elements 560, ¶ 191: i.e. light emitting elements are part of the backlight of the LCD).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tanaka’s image analysis mechanism into Lynch’s display device, so as to detect and repair potential defects (¶ 191).

As to claims 5 and 14, Lynch (Fig. 7) teaches wherein the light sensor is adapted to generate a voltage input responsive to the LCD (¶ 42: i.e. photosensors 112 are adapted to signals generated by the light source 108).

As to claim 6, Lynch (Fig. 7) teaches, the processor further adapted to analyze the voltage input to determine if the heartbeat cursor was rendered on the LCD (¶ 42: i.e. photosensors 112 are situated in the liquid crystal plates 106(1) and (2) to analyze the images rendered on the LCD, and ¶ 49: i.e. further the signal is demodulated for adjustment, ¶ 51).

As to claim 7, Lynch (Fig. 7) teaches, the processor further adapted to determine a state of the LCD based on the analysis, the state comprising one of: 
the LCD is operating properly, the LCD has failed, or a backlight of the LCD is off (¶ 44: i.e. weights are readjusted after turning off light source 108 and photodiodes 112 to make sure the display is operating properly, which would ultimately help finger detection to operate properly).
Lynch does not necessarily teach failure of LCD device.
Tanaka (Fig. 4) teaches, the LCD is operating properly, the LCD has failed, or a backlight of the LCD is off a backlight of the LCD is off (¶ 182)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tanaka’s image analysis mechanism into Lynch’s display device, so as to detect and repair potential defects (¶ 191).

	As to claims 8 and 17, Lynch teaches the system of claim 7, but does not specifically teach the state is the LCD has failed.
Tanaka (Fig. 4) teaches, the processor further adapted to generate an automatic recovery technique if the state is the LCD has failed (¶ 95: i.e. repairs the abnormal light emission portions after detecting an abnormal light-emission portion).
(¶ 191).
As to claim 15, Lynch (Fig. 7) teaches, analyzing the voltage input to determine if the heartbeat cursor was rendered on the LCD (¶ 42: i.e. photosensors 112 are situated in the liquid crystal plates 106(1) and (2) to analyze the images rendered on the LCD, and ¶ 49: i.e. further the signal is demodulated for adjustment, ¶ 51).

As to claim 16, Lynch (Fig. 7) teaches, determining a state of the LCD based on the analysis, the state comprising one of:
the LCD is operating properly, the LCD has failed, or a backlight of the LCD is off (¶ 44: i.e. weights are readjusted after turning off light source 108 and photodiodes 112 to make sure the display is operating properly, which would ultimately help finger detection to operate properly).
Lynch does not necessarily teach failure of LCD device.
Tanaka (Fig. 4) teaches, the LCD is operating properly, the LCD has failed, or a backlight of the LCD is off a backlight of the LCD is off (¶ 182)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tanaka’s image analysis mechanism into Lynch’s display device, so as to detect and repair potential defects (¶ 191).

As to claim 20, Lynch (Fig. 7) teaches, the monitoring further comprising: determining a state of the LCD based on the analysis, the state comprising one of:
the LCD is operating properly, the LCD has failed, or a backlight of the LCD is off (¶ 44: i.e. weights are readjusted after turning off light source 108 and photodiodes 112 to make sure the display is operating properly, which would ultimately help finger detection to operate properly).
Lynch does not necessarily teach failure of LCD device.
Tanaka (Fig. 4) teaches, the LCD is operating properly, the LCD has failed, or a backlight of the LCD is off a backlight of the LCD is off (¶ 182); and
Generating an automatic recovery technique if the state is the LCD has failed (¶ 95: i.e. repairs the abnormal light emission portions after detecting an abnormal light-emission portion).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Tanaka’s image analysis mechanism into Lynch’s display device, so as to detect and repair potential defects (¶ 191).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch and Tanaka as applied to claim 1 above, and further in view of Zhang et al (PGPUB 2018/0332261 A1)
As to claims 4 and 13, Zhang (Fig. 5) teaches, wherein the heartbeat cursor comprises alternating white and black pixels at approximately 2 Hz (¶ 27: i.e. displaying black/white image frames at flash rate of 0.1Hz to 3Hz to monitor failure).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Zhang’s method of testing the display device via sequentially displaying full images into Lynch’s display device as modified with the teaching of Tanaka, so as to detect potential malfunction of display device (¶ 29).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch and Tanaka as applied to claim 1 above, and further in view of Hotelling et al (PGPUB 2013/0106813 A1) and Lim (PGPUB 2014/0085281 A1)
As to claims 9 and 18, Lynch and Tanaka teach the system of claim 1, but do not specifically teach wherein a stack height of the light sensor and the flexible PCB is approximately 1.3 — 1.4 mm.
Hotelling (Fig. 3) teaches, the thickness of the light sensor 52 can be less than 1mm. 
Hotelling does not specifically teach the thickness of FPC film.
It would have been obvious to try a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Hotelling’s teaching of the light sensor being less than 1mm into Lynch as modified teaching of Tanaka’s display device. Since Lynch and Tanaka do not specifically specify the dimension of the devices, one of ordinary skilled in the art would redeem that Hotelling prior art teaches a finite number of solutions for the dimensions for the optical sensors. Hotelling (¶ 58).
Hotelling does not specifically teach the thickness of FPC.
Lim (Fig. 4) teaches the thickness of FPC film to be about 300mu.
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Lim’s flexible printed circuit specification into Lynch’s display device as modified with the teaching of Tanaka and Hotelling. The combination would have resulted in the combined height of the flexible printed circuit and the light sensor being approximately 1.3mm, so as to prevent cracks from occurring when the device is bent (¶ 38).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691